Citation Nr: 1038287	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  00-18 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 

3.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to PTSD.

4.  Entitlement to service connection for hypertension, claimed 
as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Roger L. Sullivan, Agent


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to April 
1967 and from September 1968 to August 1971.  He served in the 
Republic of Vietnam and was awarded the Bronze Star Medal with 
"V" device, the Army Commendation Medal with "V" device, the 
Purple Heart Medal and the Combat Medical Badge.

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that assigned an initial disability 
rating of 30 percent for PTSD.

Custody of the claims files was thereafter transferred to the RO 
in St. Petersburg, Florida, and is now being transferred at the 
Veteran's request to the RO in Roanoke, Virginia.

The Board remanded the appeal for further development in July 
2001.

In May 2002 the Huntington RO issued a rating decision granting a 
50 percent rating effective from January 9, 2002.  Subsequently, 
the Board issued a decision in October 2002 granting an increased 
initial rating of 50 percent from February 25, 2000, the 
effective date of service connection, but denying an initial 
rating in excess of 50 percent.

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which issued a 
decision in May 2004 vacating the Board's decision to the extent 
that it denied the benefit sought by the Veteran and remanding 
the case to the Board for additional development.

The Board remanded the case to the originating agency in November 
2004 and June 2009 for further development.  The case has since 
been returned to the Board for further appellate action.


REMAND

In regard to the Veteran's PTSD claim, the most recent 
Supplemental Statement of the Case (SSOC) was issued by the St. 
Petersburg RO in May 2010.  In August 2010 the Veteran's 
representative submitted additional argument to the Roanoke RO 
addressing the issue on appeal.  Because the correspondence was 
submitted directly to the RO without an accompanying waiver of 
initial RO jurisdiction, the Board cannot consider the evidence 
in the first instance.  See 38 C.F.R. § 19.37(a) (2010); see also 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003). 

Also in regard to the PTSD issue, after the most recent SSOC the 
Veteran's representative submitted an ambiguous request on the 
Veteran's behalf for a hearing before the Board at the RO ("if 
the Board cannot resolve this case without resort to further 
REMAND, the Veteran and his representative request an expedited 
hearing before the Board").  The originating agency should 
determine if the Veteran in fact wants to testify in a hearing 
before the Board in regard to the issue of evaluation of PTSD, 
and if so should schedule the Veteran for such a hearing.
 
In regard to the other issues cited on the title page 
(entitlement to a TDIU and entitlement to service connection for 
coronary artery disease and hypertension), the St. Petersburg RO 
issued a rating decision in July 2010 that denied those claims, 
and in August 2010 the Veteran's representative submitted a 
Notice of Disagreement (NOD) to the Roanoke RO in regard to those 
issues.  Remand is required at this point to enable the 
originating agency to issue an SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999) (when the claimant has filed an NOD and 
there is no SOC on file for that issue, the Board must remand, 
not refer, the issue to the RO for issuance of an SOC).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center in Washington, D.C., for the following action:

1.  The RO or the AMC should also issue to 
the Veteran and his representative an SOC 
on the issues of entitlement to a TDIU, 
entitlement to service connection for 
coronary artery disease and entitlement to 
service connection for hypertension.  They 
should be informed of the requirements to 
perfect an appeal with respect to those 
issues.  

If the Veteran perfects an appeal with 
respect to any of those issues, the RO or 
the AMC should ensure that any indicated 
development is completed before such issues 
are certified for appellate consideration.

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or AMC should readjudicate 
the issue of entitlement to a higher rating 
for PTSD, to specifically include 
consideration of evidence received since 
the May 2010 SSOC.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, the RO should furnish to the 
Veteran and his representative a new SSOC 
and afford them the requisite opportunity 
to respond.

5.  The RO or the AMC should determine if 
the Veteran wants a hearing before the 
Board at the RO, and if so should schedule 
the Veteran for a hearing before the Board 
at the RO in accordance with the docket 
number of the Veteran's appeal. 


By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


